            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
                    Plaintiff,                )
                                              )
v.                                            )     Case No. CR-19-319-F
                                              )
TIAHMO LENELL DRAINE,                         )
                                              )
                    Defendant.                )

                                      ORDER

      Before the Court is defendant’s Unopposed Motion to Continue Jury Trial and

Request for Extension of Time Within Which to File Preliminary Trial Documents

(Doc. 20), filed November 20, 2019. Having reviewed the motion and considered

its premises, the Court finds upon consideration of the factors set forth in 18 U.S.C.

§3161(h)(7)(B), that a continuance is necessary to provide a reasonable time for

effective investigation and trial preparation, taking into account the exercise of due

diligence. The Court expressly finds that the ends of justice served by continuing

this case one month to the January 2020 trial docket outweigh the interests of the

defendant and the public in a speedy trial. See 18 U.S.C. §3161(h)(7)(A). Thus, the

period of delay caused by granting the Motion shall be excluded for purposes of the

Speedy Trial Act.

      Accordingly, the Court hereby GRANTS defendant’s Unopposed Motion to

Continue Jury Trial and Request for Extension of Time Within Which to File
Preliminary Trial Documents (Doc. 20); STRIKES this case from the Court’s

December 2019 trial docket; and RESETS this case on the Court’s January 2020 jury

trial docket. Further, the Court GRANTS defendant’s request for an extension of

time for filing requested jury instructions, motions in limine, notices, and requested

voir dire to Friday, January 3, 2020, as to both parties.

        IT IS SO ORDERED this 20th day of November, 2019.




19-0319p001.PO.docx
